                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 20-cv-1769-WJM-KLM consolidated with
Civil Action No. 20-cv-2120-KLM

CHURCH MUTUAL INSURANCE COMPANY,

      Plaintiff and Counterclaim-Defendant,

v.

ROCKY MOUNTAIN CHRISTIAN CHURCH,

      Defendant and Counterclaim-Plaintiff.


 ORDER DENYING PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MOTION TO
            STAY MARCH 19, 2021 ORDER PENDING APPEAL


      Before the Court is Plaintiff and Counterclaim Defendant Church Mutual

Insurance Company’s Motion to Stay March 19, 2021 Order Pending Appeal (“Motion”).

(ECF No. 66.) Defendant and Counterclaim Plaintiff Rocky Mountain Christian Church

filed a response (ECF No. 71), and Plaintiff replied (ECF No. 72) and provided a notice

of supplemental authorities (ECF No. 73). For the following reasons, the Motion is

denied.

      On March 19, 2021, the Court entered its Order Granting Rocky Mountain

Christian Church’s Motion to Stay Litigation and to Compel Appraisal (“Order”). (ECF

No. 62.) The Order stayed this insurance dispute pending the completion of the

appraisal process and administratively closed this case subject to reopening upon good

cause shown after the appraisal procedure outlined in Policy Number 0065216-02-

852673 (the “Policy”) has been fully completed. (Id. at 11.)
       On March 9, 2021, Plaintiff filed a Notice of Appeal of the Order. (ECF No. 63.)

On March 21, 2021, Plaintiff filed the Motion, characterizing the Order as an injunction

because it required the parties to specifically perform a provision of the insurance

contract, 1 and requesting that the Court stay the Order pending appeal. (ECF No. 66.)

Defendant and Counterclaim Plaintiff Rocky Mountain Christian Church filed a response

in opposition (ECF No. 71), and Plaintiff replied (ECF No. 72).

       In evaluating a motion to stay a preliminary injunction pending interlocutory

appeal, the Court must consider:

              (1) whether the stay applicant has made a strong showing
              that he is likely to succeed on the merits; (2) whether the
              applicant will be irreparably injured absent a stay; (3)
              whether issuance of the stay will substantially injure the
              other parties interested in the proceeding; and (4) where the
              public interest lies.

Nken v. Holder, 556 U.S. 418, 434 (2009). The first two of these factors are the most

critical; the movant must show more than a possibility of success on appeal, and more

than a possibility of irreparable injury in the absence of a stay. Id. at 434–35; see also

Denver Bible Church v. Azar, 2020 WL 8184655, at *1 (D. Colo. Oct. 16, 2020) (denying

stay of injunction pending appeal, noting defendants failed to make required showing for

a stay, particularly on the “critical” merits factor). If a movant satisfies the first two

factors, the Court must then assess the potential harm to the opposing party and the

public interest. Id. at 435. “There is substantial overlap between these and the factors

governing preliminary injunctions, not because the two are one and the same, but

because similar concerns arise whenever a court order may allow or disallow

       1
         The parties dispute whether the appeal is appropriate, depending on whether the Order
is properly characterized as an injunction. (ECF No. 71 at 1; ECF No. 72 at 1–2.) Solely for the
purposes of resolving the Motion, the Court assumes arguendo that the appeal is proper.



                                               2
anticipated action before the legality of that action has been conclusively determined.”

Id. at 434 (citation omitted).

       In the Motion, Plaintiff argues that they have a strong likelihood of success on the

merits because: (1) its appeal will be reviewed under the de novo standard of review,

which is the standard most favorable to the appellant; (2) although the Order follows

other decisions in the District of Colorado, numerous other courts around the country

have held otherwise; (3) although the issue is one of first impression in the Tenth

Circuit, it is currently pending before the Tenth Circuit in two other appeals arising under

Colorado law, which are likely to be decided at any time; and (4) the Order held that the

appraisal provision “specifically provides” for appraisers to determine causation as well

as the amount of loss, but the plain language of the provision does not mention

causation, and therefore numerous courts around the country have also held that

appraisers may not determine causation—an issue also raised in the two pending Tenth

Circuit appeals. (ECF No. 66 at 3–4.)

       Regarding irreparable harm, Plaintiff argues that it will suffer irreparable harm

without a stay because the appraisal will create binding factual determinations which

may incorrectly influence the Court’s coverage determination. (Id. at 4.) Additionally,

Plaintiff contends that “by allowing the appraisers to decide causation, the Court has

effectively allowed [Defendant] to evade [Plaintiff’s] investigation and discovery of

[Defendant’s] knowledge and intent, and thereby improperly curtailed [Plaintiff’s] ability

to assert breach of the misrepresentation, concealment, and fraud provision as a basis

for noncoverage.” (Id.) Finally, “denying a stay pending appeal forces [Plaintiff] to

appraise now and thereby denies [Plaintiff] the potential benefit of the two pending




                                             3
Tenth Circuit decisions.” (Id.)

       Upon due consideration of Plaintiff’s arguments, the Court finds that Plaintiff has

not made a strong showing that it is likely to succeed on the merits of its appeal, nor has

it persuaded the Court that it will suffer irreparable harm in the absence of a stay. The

Court finds that it need only briefly address the merits of Plaintiff’s arguments.

       First, Plaintiff’s argument that the Order will be reviewed de novo does not

demonstrate the legal strength of Plaintiff’s position. Indeed, Plaintiff acknowledges (in

its second argument on this issue) that the Order follows the other decisions in the

District of Colorado. While the Tenth Circuit may very well be persuaded by Plaintiff’s

position, the mere fact that the standard is de novo says nothing at all about the

likelihood that Plaintiff will succeed on appeal. That the Order is consistent with other

judges’ opinions in the District also cuts against—or is at least a neutral factor in

considering—Plaintiff’s position.

       Plaintiff’s further argument that there are other similar cases pending before the

Tenth Circuit also does not demonstrate that Plaintiff will likely succeed on appeal.

Since there is no way of knowing how the Circuit will rule in those cases, this contention

is speculative and premature. Finally, Plaintiff’s last argument merely demonstrates that

there is a split of authority around the country regarding whether an appraiser may

determine causation, depending on the language of a particular insurance policy. As is

the case with Plaintiff’s other arguments, this contention does not show a likelihood that

Plaintiff’s position is likely to succeed.

       Regarding irreparable harm, Plaintiff’s argument that an appraisal will create

binding factual determinations that may incorrectly influence the Court’s coverage




                                              4
determination is also unavailing. As Defendant argues, any assertion that the factual

determinations will be incorrect is speculative. (See ECF No. 71 at 7–8.)

       As for Plaintiff’s argument that its ability to assert its breach of misrepresentation,

concealment, and fraud provision as a basis for noncoverage, that argument, too, is

unpersuasive. As another court in this District found when faced with a related

argument in Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 100 F. Supp. 3d

1099, 1104 (D. Colo. 2015), “legal determinations, including regarding coverage, are

clearly outside the scope of the appraisal process.” The appraisal will only yield factual

determinations related to the amount of loss associated with a given event—in this

case, hail damage.

       Finally, while of course Plaintiff is correct that denial of a stay will deprive Plaintiff

of the potential benefit of the two pending Tenth Circuit decisions, there is no guarantee

that those decisions will benefit Plaintiff. (See ECF No. 71 at 9–10.)

       Because the Court has found that Plaintiff has failed to satisfy the first two, most

“critical” factors of the analytical framework for a motion to stay pending appeal, the

Court need not address the remaining factors. 2

       For the reasons set forth above, Plaintiff and Counterclaim Defendant Church

Mutual Insurance Company’s Motion to Stay March 19, 2021 Order Pending Appeal

(ECF No. 66) is DENIED.




       2
        Nonetheless, the Court has considered the parties’ arguments regarding those
remaining factors and finds they do not weigh in favor of a stay.



                                               5
Dated this 13th day of May, 2021.

                                        BY THE COURT:



                                        ______________________
                                        William J. Martinez
                                        United States District Judge




                                    6
